. i,   ,·\ct ,:
          ~Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I of I   r-:-f
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                   (For Offenses Committed On or After November I, 1987)


                                                                                                      CaseNumber: 3:19-mj-22551
                              Jesus David Perez-Gonzalez
                                                                                                                              ..-----------,
                                                                                                     Michael Littman
                                                                                                     Defendant's Attorney
                                                                                                                                             F
           REGISTRATION NO. 86061298                                                                                                         JUN 2 6 2019
           THE DEFENDANT:                                                                                CLeFl!< vs DISTRICT CtlURT
                                                                                                                                1 ~--!~'-~--~"'""'C=A~!.ci~Ff..;f:,J.L~f..;l•U
                                                                                                                          ,'l"'~'-.S..r...
            IZ] pleaded guilty to count(s) _l_of_C_o_m_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ ;!;S;!;O;;;;UT;;;;H;;;;l,;:;;F·l..
                                                                                           4
            •   was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                                         Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                I
            D The defendant has be.en found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                         {S\TIME SERVED                                        O _ _ _ _ _ _ _ _ days

            IZl Assessment: $10 WAIVED IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Wednesday, June 26, 2019
                                                                                                 Date of Imposition of Sentence



                                                                                                  IIiilLtil:C,wcK
                                                                                                  UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                    3:19-mj-22551
